Title: To Benjamin Franklin from the Earl of Shelburne, 27 July 1782
From: Shelburne, William Petty, Earl of
To: Franklin, Benjamin


On the day Shelburne wrote the following letter, he also accepted as a basis for conducting negotiations the necessary terms that Franklin had communicated to Oswald on July 10. Shelburne informed Oswald on July 27 that “a Commission will be immediately forwarded to you, containing Full Powers to treat and to conclude, with Instructions from the Minister [Townshend] who has succeeded to the Department which I lately held, to make the Independancy of the Colonies the Basis & Preliminary of the Treaty now depending & so far advanc’d, that hoping, as I do with you, that the Articles call’d adviseable will be dropp’d, & those call’d necessary alone retain’d as the Ground of Discussion, it may be speedily Concluded.” He also told Oswald that he had never made a secret of the concern he felt over the separation “of Countries united by Blood, by Principles, Habits, & every Tie short of Territorial Proximity.— But you very well know that I have long since given it up decidedly tho’ reluctantly: and the same motives which made me perhaps the last to give up all Hope of the union, makes me most anxious if it is given up, that it shall be done decidedly, so as to avoid all further Risque of Enmity, & lay the Foundation of a new Connection better adapted to the present Temper & Interests of both Countries. In this View, I go further with Dr. Franklin perhaps than he is aware of, & farther perhaps than the profess’d Advocates of Independance are prepar’d to admit.” Shelburne confessed that his private opinion would lead him to work for federal union, but questioned whether either country was ripe for it. He also enclosed two documents as proof of his consistency.
Not only did Shelburne concede the necessity of acknowledging American independence as part of a preliminary peace agreement, but he also accepted Franklin’s terms demanding the restriction of the borders of Quebec, and American admittance to the fisheries. Franklin had broken off discussions with Oswald on July 12, only two days after presenting his demands. It seems likely that the pressure this put on Shelburne affected at least the timing of the concessions announced here. The winning of those concessions was therefore one of Franklin’s greatest accomplishments as a diplomat.
 
Sir,
Shelburne House, July 27, 1782.
I am much obliged by the honour of your letter of the 12th. instant. You do me most acceptable justice in supposing my happiness intimately connected with that of mankind, and I can with truth assure you, it will give me great satisfaction in every situation to merit the continuance of your good opinion.
I have the honour to be, with very sincere regard, and esteem, dear Sir, your most obedient and most humble servant,
Shelburne.
